 1   Gregg S. Kleiner, State Bar No. 141311
     RINCON LAW LLP
 2   268 Bush Street, Suite 3335
     San Francisco, California 94104
 3   Telephone No.: 415-672-5991
     Facsimile No.: 415-680-1712
 4   Email: gkleiner@rinconlawllp.com
 5
     Counsel for KARI BOWYER,
 6   Trustee in Bankruptcy

 7

 8                             UNITED STATES BANKRUPTCY COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10                                         SAN JOSE DIVISION

11   In re                                               Case No. 17-50794 MEH
                                                         Chapter 7
12           SERGIO ROLDAN                               Hon. M. Elaine Hammond
13           aka SERGIO RAFAEL ROLDAN
                                                         MOTION TO: (1) COMPROMISE
             AND                                         CONTROVERSY CONCERNING REAL
14           ADRIANA M BUENAVENTURA                      PROPERTY; (2) COMPENSATE SPECIAL
             aka ADRIANA MARIA LONDONO,                  COUNSEL; AND (3) PAY POST-PETITION
15                                                       INSURANCE PREMIUMS
16                  Debtors.                             [No Hearing Requested Unless Objection Filed]
17

18           Kari Bowyer, Trustee in Bankruptcy of the estate of the above-named Debtors, hereby moves
19   the Court for an order authorizing her to enter into an Agreement to Settle Disputes (“Agreement”)
20   with Bert and Loretta Birmingham. The Agreement provides that Bert and Loretta Birmingham
21   will pay to the Trustee the sum of $160,000 to settle certain disputes, as more thoroughly described
22   in the Notice and Opportunity for Hearing on Motion to: (1) Compromise Controversy Concerning
23   Real Property; (2) Compensate Special Counsel; and (3) Pay Post-Petition Insurance Premiums
24   ///
25   ///
26   ///
27   ///
28   ///

Case: 17-50794     Doc# 31     Filed: 11/02/18     Entered: 11/02/18 13:05:40       Page 1 of 7        1
 1   (Notice”), filed herewith. An authentic copy of the Notice is attached hereto as Exhibit A and is

 2   incorporated by reference.

 3

 4   DATED: November 2, 2018               RINCON LAW LLP

 5

 6
                                           By: /s/ Gregg S. Kleiner
 7                                             GREGG S. KLEINER
                                               Counsel for KARI BOWYER,
 8                                             Trustee in Bankruptcy
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

Case: 17-50794     Doc# 31        Filed: 11/02/18   Entered: 11/02/18 13:05:40    Page 2 of 7       2
                                         UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF CALIFORNIA
                                                 SAN JOSE DIVISION

In re                                                        Case No. 17-50794 MEH
                                                             Chapter 7
         SERGIO ROLDAN                                       Hon. M. Elaine Hammond
         aka SERGIO RAFAEL ROLDAN
         AND                                                 NOTICE AND OPPORTUNITY FOR HEARING ON
         ADRIANA M BUENAVENTURA                              MOTION TO:
         aka ADRIANA MARIA LONDONO,                          (1) COMPROMISE CONTROVERSY CONCERNING
                                                             REAL PROPERTY;
                  Debtors.                                   (2) COMPENSATE SPECIAL COUNSEL; AND
                                                             (3) PAY POST-PETITION INSURANCE PREMIUMS

                                                             [No Hearing Requested Unless Objection Filed]

TO ALL CREDITORS AND PARTIES IN INTEREST AND THE OFFICE OF THE UNITED STATES
TRUSTEE:

PLEASE TAKE NOTICE THAT Kari Bowyer, the duly appointed and acting Chapter 7 Trustee (“Trustee”) of the
bankruptcy estate of Sergio Roldan and Adriana Buenaventura (collectively “Roldan Case” or “Debtors”) has entered
into an agreement to settle disputes with Bert and Loretta Birmingham (“Birmingham” or “Defendants”) 1 with regard
to certain real property located at 1050 Ortega Circle, Gilroy, California (“Property”). Also party to the agreement is
the Debtors’ pre-petition counsel, the law firm of Rossi, Hamerslough, Reischl & Chuck (“RHRC”). The Trustee,
Defendants and RHRC have entered into an Agreement to Settle Disputes (“Agreement”) 2 which provides that the
Defendants will pay to the Trustee the sum of $160,000 to settle disputes related to the Property. From the $160,000
settlement amount, the Trustee shall pay RHRC $105,000. As set forth in greater detail below, the Trustee seeks
Bankruptcy Court authorization to enter into the Agreement.

The Trustee also seeks authority to compensate her special counsel, Law Office of Todd Rothbard (“Special Counsel”),
the amount of $2,400 in fees and $589.26 in costs 3 for its assistance in pursuing the UD Litigation (defined below).
The Trustee seeks Bankruptcy Court authority to pay insurance premiums related to coverage for the Property. The
current quarterly premium for the Property is $630. The Trustee seeks authority to pay the premium and future
premiums, as necessary.

Background
The Debtors filed a Voluntary Petition on April 3, 2017 (the “Petition Date”) commencing the Roldan Case. Soon
thereafter, the Trustee was appointed to administer the Debtors’ estate. On May 3, 2017, the Trustee filed a no asset
report with the Bankruptcy Court. On July 6, 2017, the Bankruptcy Court closed the Debtors’ case. On January 3,
2018, the Office of the United States Trustee filed a motion to reopen the Debtors’ Case. The Roldan Case was


1
  On December 7, 2016, Bert Birmingham filed a Voluntary Petition under Chapter 13 of the Bankruptcy Code, Case No. 16-53437,
pending before the United States Bankruptcy Court for the Northern District of California, San Jose Division (“Bert’s Chapter 13”).
Loretta Birmingham, Bert’s spouse is not in bankruptcy. At the time that the Agreement was executed, Bert’s Chapter 13 was still
pending.
2
  A true and correct copy of the Agreement is attached as Exhibit A to the Declaration of Kari Bowyer in Support of Motion to
Compromise Controversy. The summary of the Agreement set forth in this notice is for informational purposes only, and in all
circumstances the provision of the Agreement will control.
3 Total current costs are $359.26 comprised of: filing fee of $240.00; process server $100.00, and efiling charges of $19.26. The

Trustee is also seeking authority to pay, if necessary, additional costs totaling $230.00 if there are any violations of the Agreement.
These additional costs are comprised of: $60.00 ex parte fee to obtain judgment; $25.00 charge for writ of execution; and $145.00
sheriff’s fee.

                                                                                                                                     1
                                                                                                                EXHIBIT A
        Case: 17-50794           Doc# 31         Filed: 11/02/18         Entered: 11/02/18 13:05:40                Page 3 of 7
reopened on January 3, 2018 and the Trustee was re-appointed as the Chapter 7 Trustee of the Debtors’ case.

The Debtors’ case was reopened because the Debtors had failed to include among their scheduled assets their interest
in an obligation owned by the Debtors and secured by a Deed of Trust executed by Birmingham on or about December
21, 2006 (“Obligation”). The Obligation is secured by a deed of trust recorded with the Santa Clara County Recorder’s
Office on March 22, 2007 (“DOT”) encumbering the Property. Neither the Debtors nor the Trustee have possession
of any note memorializing the Obligation.

At the time that the Debtors’ case was reopened, the Obligation and DOT were the subject of litigation, entitled Bank
of America, N.A. v. Sergio Roldan, et al., Case No. 17CV313114, pending before the Santa Clara County Superior
Court (the “Litigation”). Through the Litigation, Bank of America (“Bank”) seeks, among other things, to quiet title
in the Property by asserting that the Bank’s lien is senior in priority to the DOT. Among other things, the Trustee
understands that the Litigation sought to prevent the Debtors from completing a scheduled foreclosure of the DOT. To
that end, the Bank and Birmingham sought and obtained a temporary restraining order in December 2017
(“TRO”). On June 8, 2018, Superior Court entered an order dissolving the TRO.

On June 15, 2018, a non-judicial foreclosure sale of the Property was conducted (“Foreclosure”). Other than a $50,000
credit bid, no other offers were made at Foreclosure sale. The Debtors’ estate was the successful bidder at the
Foreclosure. On September 12, 2018, a Trustee Deed was recorded with the Santa Clara County Recorder’s Office,
as Instrument No. 24022397 (“Trustee Deed”).

Prior to the Debtors’ case being reopened, the Debtors were represented in the Litigation by RHRC. The Trustee is
informed and believes that prior to the Petition Date, the Obligation and DOT were subject to contentious state court
litigation, which ultimately validated the ability of the Debtors to enforce the Obligation and DOT (“DOT
Litigation”). As a result of the DOT Litigation, RHRC, which asserts an attorney’s lien relative to the DOT Litigation
and the Litigation, was awarded a judgment for fees and costs on November 3, 2016 in the amount of $69,317.39. The
RHRC fee award accrues interest at 10% per annum. As of the date that the Debtors’ case was reopened, RHRC
asserts that its fees and costs exceed $100,000. As of the date of the Agreement, RHRC asserts that it is owed in
excess of $110,000 in fees and costs. RHRC asserts that its rights are superior to any rights of the Trustee, are secured
by the DOT, and are enforceable irrespective of the outcome of the Litigation. The Trustee disputes this assertion by
RHRC.

According to a trustee’s sale guaranty, the Property is encumbered by, among other obligations, (i) the Note and DOT,
and (ii) a deed of trust securing a promissory note in favor of the Bank in the original principal amount of approximately
$425,190 (“BofA Lien”).

On September 6, 2018, the Bankruptcy Court entered its order authorizing the Trustee to employ Special Counsel to
assist in evicting Birmingham from the Property. On September 25, 2018, the Trustee, filed an unlawful detainer
complaint for possession of the Property entitled Bowyer v. Birmingham, et al, in the Santa Clara Superior Court, Case
Number 18CV335413 (“UD Litigation”). Birmingham filed an answer to the UD complaint. A trial in the UD
Litigation was set for October 31, 2018.

The Defendants assert, among other things, that the Foreclosure must be set aside as it was conducted in violation of
multiple provisions of California Civil Code Section §2924 (including §2924(i)), that the Debtors’ demand for payment
set forth in the Notice of Default and Notice of Sale was overstated and that the Foreclosure may be void (“Defendants’
Foreclosure Allegations”). The Defendants assert that the sums that they owe under the Obligation are approximately
$160,000. The Trustee and RHRC assert the sums due exceed $200,000.

Seeking to avoid a contentious trial in the UD Litigation, the parties entered into the Agreement on October 31, 2018,
which Agreement was approved by the Superior Court that was scheduled to conduct the trial in the UD
Litigation. Under the provisions of the Agreement, the parties seek to resolve all their disputes arising out of,
connected with, based upon, related to, or associated with, the Property, the Obligation, the DOT, the Trustee Deed,
the Litigation, the DOT Litigation, the Foreclosure, Defendants’ Foreclosure Allegations and the UD Litigation.


                                                                                                                        2
                                                                                                     EXHIBIT A
      Case: 17-50794          Doc# 31       Filed: 11/02/18       Entered: 11/02/18 13:05:40            Page 4 of 7
Settlement
Just prior to the commencement of the trial in the UD Litigation the parties entered into the Agreement. The
Agreement requires: (i) Birmingham to pay to the Trustee the sum of $160,000 (“Purchase Price”) in installments; (ii)
Birmingham to pay, by no later than November 1, 2018, all arrears, including, but not limited to, principal, interest,
real estate taxes, real estate insurance, late fees and all other outstanding fees, owed to the Bank under the BofA Lien
through October 31, 2018 or owed to the County or any other individual or entity entitled to payment of the
foregoing (“Bank Arrears”) as stated in the Bank’s October 16, 2018 billing statement totaling $10,517.80; (iii)
Birmingham to pay, by no later than the grace period provided by the BofA note, all sums due to the Bank under the
BofA Lien or owed to the County or any other individual or entity entitled to payment of the foregoing, including, but
not limited to, principal, interest, real estate taxes, real estate insurance, late fees and all other outstanding fees for the
months of November 2018, December 2018, January 2019 and February 2019 (“Monthly Bank Fees”); (iv)
Birmingham to name the Trustee as the loss payee on all insurance policies that cover the Property and providing the
Trustee and RHRC a copy of the insurance binder that provides she is the loss payee of the insurance by November 1,
2018 (“Insurance Binder”); and (v) Birmingham to execute the Stipulation and Order in the UD Litigation.

In consideration of Birmingham fully and timely satisfying the requirements in the Agreement (which are summarized
in the prior paragraph), the Agreement requires the Trustee to (a) convey to Birmingham all of the Debtors’ right, title
and interest in and to the Obligation and the DOT, (b) sign paperwork prepared by or on behalf of Birmingham to set
aside the Notice of Default, Notice of Trustee’s Sale, and Trustee Deed (assuming the same can be accomplished), and
(c) execute a stipulation to dismiss the UD Litigation and permanently seal the file, with each side bearing its own
costs and attorney’s fees for these specific actions.

The Agreement requires that the Purchase Price be delivered to the Trustee so it is actually received by her as follows:
(i) a $10,000 non-refundable deposit (which sum has been received); and (ii) the balance of the Purchase Price,
$150,000, by no later than February 12, 2018 (subject to a grace period, requiring payment by February 21,
2019). There is no grace period for payment of any portion of the Bank Arrears. The Monthly Bank Fees shall be paid
on those terms set forth in the Bank’s note which the parties recognize contains a grace period. Any such payment
beyond the grace period shall be an event of default under the Agreement.

The failure of Birmingham to timely (a) pay to the Bank the Bank Arrears, (b) provide proof of payment of the Bank
Arrears, (c) pay to the Monthly Bank Fees, or (iv) pay to the Trustee any portion of the Purchase Price, or make any
other payment required pursuant to the terms of the Agreement or deliver the proof of Insurance are an event of default
under the Agreement.

If the Agreement is not approved by the Bankruptcy Court because of any default, action or inaction on the part of
Birmingham, Birmingham shall forfeit all sums paid to the Trustee under the Agreement and it shall be an event of
default under the Agreement. Except as provided in the prior sentence, in the event that the Bankruptcy Court does not
authorize the Trustee to enter into the Agreement, all portions of the Purchase Price actually received by the Trustee
will be promptly refunded. In the event that that Birmingham defaults under any of the provisions of the Agreement,
the provisions of the Stipulation and Order attached as Exhibit 1 to the Agreement (that was filed in the Santa Clara
Superior Court where the UD Litigation is pending) shall control.

Should Birmingham default under the provisions of the Agreement, Birmingham has entered into a stipulation to
vacate the Property. Once vacated, the Trustee shall market the Property for sale. Subject to further notice to creditors
and Bankruptcy Court approval, the Trustee shall sell the Property.

From the Purchase Price, RHRC agrees to accept the sum of $105,000 in full and complete satisfaction of any and all
claims it has or could assert against Birmingham, the Debtors’ estate, the Trustee, the Note and the DOT (“RHRC
Payment”). RHRC has a judgment lien against the Property which accrues interest at 10% per annum. RHRC asserts
that by accepting the RHRC Payment, it is materially reducing the sums it might overwise receive through the sale of
the Property. Provided the entire Purchase Price is paid to the Trustee, the Trustee seeks herein Bankruptcy Court
authority to deliver the RHRC Payment ten (10) calendar days after the later of (i) entry of a Final Order approving
the Agreement or (ii) Trustee’s receipt of the entire Purchase Price. For purposes of the Agreement, a “Final Order”


                                                                                                                             3
                                                                                                         EXHIBIT A
       Case: 17-50794          Doc# 31        Filed: 11/02/18        Entered: 11/02/18 13:05:40             Page 5 of 7
shall mean a final, non-appealable order approving the Agreement. In the event that Birmingham defaults under the
provisions of the Agreement, RHRC shall not be bound by the RHRC Payment. The Trustee will market the Property
for sale and the Trustee will work with RHRC to establish a sum it will receive from the sale proceeds. Any sale of
the Property and payment to RHRC from the sale proceeds will be subject to further notice to creditors and Bankruptcy
Court approval.

Finally, the provisions of the Agreement include broad mutual releases, which releases are subject to the duties and
obligations of the parties set forth in the Agreement.

The Agreement Is In The Best Interest Of Creditors And Should Be Approved By The Court
The Trustee believes that the Agreement is in the best interest of the estate and meets the standards of Martin v. Kane
(In re A&C Properties), 784 F.2d 1377, 1381 (9th Cir. 1986); cert. den. sub nom Martin v. Robinson, 479 U.S. 854
(1986) (“A&C”). The A&C decision set out four factors for a court to consider in evaluating a settlement: “(a) the
probability of success in the litigation; (b) the difficulties, if any, to be encountered in the matter of collection; (c) the
complexity of the litigation involved, and the expense, inconvenience and delay necessarily attending it; (d) the
paramount interest of the creditors and a proper deference to their reasonable views in the premises.”

With respect to the first and third A&C factors, probability of success and complexity of the litigation, the Trustee
believes that if the Defendants were successful in setting aside the Foreclosure, they could potentially require the
Trustee to return title of the Property to Birmingham. The Trustee would then be required to re-notice the foreclosure
of the Property, which could take approximately 220 days because Birmingham asserts that the Obligation which
secures the DOT has a balloon payment provision that requires that Birmingham first receive a 90-day notice of
payment due under a balloon note prior to seeking to commence a foreclosure of residential property. While, in the
end, the Trustee may be able to foreclose again on the Property, the estate will have spent significant legal fees and
costs in litigating the matter and the equity in the Property would erode because of payments due and owing to the
Bank under its note while it continued to accrue, unpaid, as would taxes and insurance. During this time frame, the
Trustee would expect the Bank to seek relief from the automatic stay in Birmingham’s Chapter 13 case and seek to
foreclose its interest in the Property. If the Bank took this action, the estate could lose its interest in the Property and
the estate would be rendered administratively insolvent.

It is also possible that the estate would prevail in the litigation to set aside the Foreclosure and Birmingham would be
evicted and the Trustee could sell the Property. If the Trustee was to prevail in the litigation, the estate will have spent
significant legal fees and costs in litigating the matter and the equity in the Property would erode because of payments
due and owing to the Bank under its note. In either scenario, assuming the Bank prevails in the Litigation, the Trustee
estimates that the ultimate gross recover to the estate would be $60,000 to $70,000, before payment of legal expenses.

With respect to the second A&C factor, difficulty in collection, the Trustee is concerned that Birmingham will not be
able to make all the payments required under the Agreement and comply with its other obligations under the
Agreement. The Agreement includes provisions to allow the Trustee to quickly to declare a default in the event of a
breach by the Defendants. Should a default occur, the Trustee can seek entry of an order in the UD Litigation which
will allow the Trustee to obtain possession of the Property without the necessity of filing another unlawful detainer
action. In addition, the Defendants have waived all other claims that they could assert through the releases set forth
in the Agreement. Hence, if Birmingham fails to perform, the Trustee believes that the estate is protected as best as it
can be under the circumstances.

Finally, as to the fourth and final A&C factor, paramount interest of creditors, if the Agreement is approved, it will
result in the resolution of the dispute with regard to the Obligation, the UD Litigation and the Property. The estate
will receive, after delivery of the RHRC Payment, $55,000 in proceeds. From these sums (as discussed in the next
section) the estate will pay its special counsel and insurance for the Property.

Payment of Special Counsel
The Trustee engaged Special Counsel to assist in pursuing the UD Litigation. Special Counsel agreed to provide
services to the Trustee in the UD Litigation for a flat fee of $2,400, plus current and anticipated costs for Special


                                                                                                                            4
                                                                                                        EXHIBIT A
       Case: 17-50794          Doc# 31       Filed: 11/02/18        Entered: 11/02/18 13:05:40              Page 6 of 7
Counsel of $589.26. The Trustee requests authority to pay Special Counsel, from the Purchase Price, the sum of
$2,989.26 in full satisfaction of its outstanding fees and costs.

Insurance
Following the Trustee’s Foreclosure of the Property, the Trustee caused to be put in place casualty insurance for the
Property to protect the estate’s interest in the Property. The monthly premium for the insurance is approximately $210
per month. The premium may vary starting in December 2018. The Agreement requires that Birmingham name the
Trustee as a loss payee under their casualty policy for the Property. In the event that Birmingham defaults under the
provisions of the Agreement, or, for some reason, the Property is uninsured, the Trustee seeks authority to pay the
current insurance premium for the Property of $630 (which premium runs through December 28, 2018), plus any
additional future payments in the event that (i) Birmingham is unable to maintain insurance on the Property and/or (ii)
Birmingham defaults under the provisions of the Agreement. In sum, the Trustee seeks authority, if necessary, to pay
for casualty insurance for the Property through the date of closing a sale of the Property.

PLEASE TAKE FURTHER NOTICE THAT Local Rule 9014-1 of the United States Bankruptcy Court for the
Northern District of California prescribes the procedures to be followed with respect to any objection to the proposed
Agreement and proposed payments or any request for hearing thereon.

Any objection to the requested relief, or a request for hearing on the matter, must be filed and served upon the
initiating party within 21 days of mailing the notice;

Any objection or request for a hearing must be accompanied by any declarations or memoranda of law any
requesting party wishes to present in support of its position;

If there is no timely objection to the requested relief or a request for hearing, the court may enter an order
granting the relief by default; and

In the event of a timely objection or request for hearing, the initiating party will give at least seven days written
notice of the hearing to the objecting or requesting party, and to any trustee or committee appointed in the case.

        PLEASE TAKE FURTHER NOTICE THAT as of January 1, 2005, the United States Bankruptcy Court
for the Northern District of California has adopted mandatory electronic filing. If you are not currently qualified to
file papers with the Court electronically, you should consult the Court’s website (www.canb.uscourts.gov).

DATED: November 2, 2018               RINCON LAW LLP



                                      By: /s/ Gregg S. Kleiner
                                          Counsel for KARI BOWYER, Trustee in Bankruptcy

Gregg S. Kleiner, STATE Bar No. 141311
RINCON LAW LLP
268 Bush Street, Suite 3335, San Francisco, California 94104
Telephone No.: 415-672-5991 / Facsimile No.: 415-680-1712 / Email: gkleiner@rinconlawllp.com




                                                                                                                     5
                                                                                                  EXHIBIT A
      Case: 17-50794         Doc# 31       Filed: 11/02/18      Entered: 11/02/18 13:05:40           Page 7 of 7
